        Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JESSICA BLINKHORN,                     )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
vs.                                    )
                                       )       FILE No. _____________________
3007 BUFORD HWY, LLC,                  )
                                       )
      Defendant.                       )

                                   COMPLAINT

      COMES NOW, JESSICA BLINKHORN, by and through the undersigned

counsel, and files this, her Complaint against Defendant 3007 BUFORD HWY,

LLC pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.     Venue is proper in the federal District Court for the Northern District


                                           1
        Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 2 of 12




of Georgia, Atlanta Division.

                                     PARTIES

       3.     Plaintiff JESSICA BLINKHORN (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in Atlanta,

Georgia (Fulton County).

       4.     Plaintiff suffers from Spinal Muscular Atrophy (“SMA”) and is

disabled as defined by the ADA.

       5.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Defendant 3007 BUFORD HWY, LLC (hereinafter “Defendant”) is a

Georgia limited liability company, and transacts business in the state of Georgia

and within this judicial district.

       8.     Defendant may be properly served with process via its registered

agent for service, to wit: Walter P. Rowe, Esq., 12301 Veterans Memorial

Highway, Douglasville, Georgia, 30134.

                            FACTUAL ALLEGATIONS

       9.     On or about November 8, 2019, Plaintiff was a customer at


                                          2
         Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 3 of 12




“Stardust,” a business located at 3007 Buford Highway, Brookhaven, Georgia

30329.

      10.    Defendant is the owner or co-owner of the real property and

improvements that are the subject of this action. (The structures and improvements

situated upon said real property shall be referenced herein as the “Facility,” and

said real property shall be referenced herein as the “Property”).

      11.    Plaintiff lives approximately twelve (12) miles from the Facility and

Property.

      12.    Plaintiff’s access to the business located at 3007 Buford Highway,

Brookhaven, Georgia 30329, DeKalb County Property Appraiser’s parcel number

18 156 01 019, and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of her disabilities, and she will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.


                                          3
        Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 4 of 12




      14.    Plaintiff intends to revisit the Facility and Property as an advocate for

the disabled and to purchase goods and/or services.

      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to her access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                              COUNT I
                  VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

                                           4
        Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 5 of 12




regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in her capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of her

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit her

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,


                                          5
        Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 6 of 12




conditions and ADA violations more specifically set forth in this Complaint.

      27.    Plaintiff intends to visit the Facility and Property again in the very

near future as a customer and as an advocate for the disabled in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facility and Property, but will be unable to fully do so

because of her disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facility and Property that preclude and/or

limit her access to the Facility and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying her access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically


                                          6
        Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 7 of 12




set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      30.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      a.     The Property lacks an accessible route from the public sidewalk

             to the accessible entrance(s) of the Facility, in violation of

             section 206.2.1 of the 2010 ADAAG standards.

      b.     The accessible parking space on the Property is missing a

             proper identification sign, in violation of section 502.6 of the

             2010 ADAAG standards.

      c.     The access aisle adjacent to the accessible parking space on the

             Property is not level due to the presence of a ramp within the

             boundaries of said access aisle, in violation of section 502.4 of

             the 2010 ADAAG standards.

      d.     One or more accessible parking spaces on the Property are not

             located on the shortest accessible route from the accessible


                                           7
     Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 8 of 12




         parking space(s) to the accessible entrances of the Facility, in

         violation of section 208.3.1 of the 2010 ADAAG standards.

e.       There is broken pavement and excessive vertical rises at the

         base of the above-described accessible ramp on the Property, in

         violation of section 405.7 of the 2010 ADAAG standards.

f.       There is an excessive vertical rise at the landing of the above-

         described accessible ramp on the Property, in violation of

         section 405.7 of the 2010 ADAAG standards.

g.       The above-described accessible ramp on the Property does not

         have finished edges or edge protection, in violation of section

         405.9 of the 2010 ADAAG standards.

h.       The ground surfaces of the accessible route on the Property

         leading from the above-described accessible ramp to the

         accessible entrances of the Facility has a 1” (one inch) gap in

         the pavement, in violation of section 403.2 of the 2010

         ADAAG standards.

i.       The accessible route on the Property leading from the above-

         described accessible ramp to the accessible entrances of the

         Facility also has a cross-slope in excess of 1:48 (one to forty-


                                     8
            Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 9 of 12




                eight), in violation of section 403.3 of the 2010 ADAAG

                standards.

       j.       The accessible route on the Property leading from the above-

                described accessible ramp to the accessible entrances of the

                Facility is reduced to less than 36” (thirty-six inches) due to

                overgrowth, in violation of section 403.5 of the 2010 ADAAG

                standards.

       31.      Without limitation, the above-described violations of the ADAAG

made it more difficult for Plaintiff to exit and re-enter her vehicle, more difficult

and dangerous for Plaintiff to traverse the ramp servicing the Property, and more

difficult for Plaintiff to travel and navigate the accessible routes providing access

to the Facility.

       32.      The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

       33.      Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

       34.      The removal of the physical barriers, dangerous conditions and ADA


                                           9
       Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 10 of 12




violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      35.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      36.   Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      37.   Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      38.   In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      39.   Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that she will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including


                                         10
       Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 11 of 12




those alleged herein.

      40.    Plaintiff’s requested relief serves the public interest.

      41.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      42.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Defendant in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from

             continuing its discriminatory practices;

      (c)    That the Court issue an Order requiring Defendant to (i) remove the

             physical barriers to access and (ii) alter the subject Facility and

             Property to make them readily accessible to, and useable by,

             individuals with disabilities to the extent required by the ADA;

      (d)    That the Court award Plaintiff’s counsel reasonable attorneys' fees,

             litigation expenses and costs; and


                                          11
       Case 1:19-cv-05390-MHC Document 1 Filed 11/26/19 Page 12 of 12




      (e)    That the Court grant such further relief as deemed just and equitable

             in light of the circumstances.

                                       Dated: November 26, 2019.

                                       Respectfully submitted,

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich
                                       Georgia Bar No. 242240
                                       The Law Office of Craig J. Ehrlich, LLC
                                       1123 Zonolite Road, N.E., Suite 7-B
                                       Atlanta, Georgia 30306
                                       Tel: (800) 238-3857
                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich




                                         12
